SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April21, 2010 Cistera Networks, Inc. (Exact name of registrant as specified in its charter) Nevada 0-17304 91-1944887 (State or other jurisdiction (Commission File (IRS Employer incorporation) Number) Identification No.) 6509 Windcrest Drive, Suite160, Plano, Texas 75024 (Address of principal executive offices including Zip Code) Registrant’s telephone number, including area code: (972)381-4699 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review On the April 21st 2010, the company concluded that the financial statements for quarter ending 30th September 2009 and 30th December 2009 could not be relied upon. The Quarterly Reports on Form 10-Q (the “Report”) for the fiscal quarters ended
